Case: 19-60762     Document: 00515687518         Page: 1     Date Filed: 12/29/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                  No. 19-60762                                Fifth Circuit


                                Summary Calendar                            FILED
                                                                    December 29, 2020
                                                                       Lyle W. Cayce
   In the Matter of: Allen E. Crosthwait,                                   Clerk

                                                                           Debtor,

   David E. Baird,

                                                                      Appellant,

                                       versus

   Allen E. Crosthwait,

                                                                         Appellee.


                  Appeal from the United States District Court
                    for the Northern District of Mississippi
                            USDC No. 1:18-CV-225


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60762      Document: 00515687518         Page: 2     Date Filed: 12/29/2020




                                        No. 19-60762


          Plaintiff-Appellant David Baird appeals the district court’s order
   affirming: (1) the bankruptcy court’s judgment refusing to award him certain
   enhanced statutory damages for Defendant-Appellee Allen Crosthwait’s acts
   of timber trespass, and (2) the bankruptcy court’s order denying his request
   to lift the bankruptcy stay. Concluding that the district court did not err in
   affirming the bankruptcy court, we AFFIRM.
                                  I.   Background
          In 2005, Crosthwait filed a petition for Chapter 11 bankruptcy, which
   resulted in imposition of an automatic bankruptcy stay. In 2015, during the
   pendency of the bankruptcy proceeding, Baird filed a complaint against
   Crosthwait to quiet title and recover damages for timber trespass in state
   court, which was removed to bankruptcy court. Baird’s suit alleged that
   Crosthwait’s agent cut timber from Baird’s land without Baird’s permission.
   Pursuant to Mississippi Code § 95-5-10(1), the bankruptcy court awarded
   Baird $112,262.79 in statutory damages plus fees and expenses for the timber
   that Crosthwait cut. However, the bankruptcy court concluded that Baird
   was not entitled to enhanced damages under Mississippi Code § 95-5-10(2)
   because Crosthwait did not act willfully or with reckless disregard for Baird’s
   rights in cutting Baird’s timber. The bankruptcy court also declined to lift the
   bankruptcy stay to allow Baird to collect on the money judgment it issued.
   Baird appealed the bankruptcy court’s orders to the district court.
          The district court reviewed the bankruptcy court’s findings of fact for
   clear error and conclusions of law de novo. However, the district court noted
   that its application of the standards of review was severely limited because
   Baird did not file the trial transcript into the record for the court to review.
   The district court concluded that the lack of trial transcript rendered Baird
   unable to demonstrate that the bankruptcy court’s findings of fact “were
   erroneous, much less ‘clearly’ in error.” Moreover, the district court




                                          2
Case: 19-60762        Document: 00515687518           Page: 3      Date Filed: 12/29/2020




                                           No. 19-60762


   determined that the bankruptcy court correctly applied the legal standard laid
   out in § 95-5-10(2) in its denial of Baird’s claim for enhanced statutory
   damages and that Baird “failed to present sufficient arguments or proof on
   appeal to warrant a reversal of [the bankruptcy court]’s order refusing to lift
   the [bankruptcy] stay.” Accordingly, the district court affirmed the
   bankruptcy court’s rulings.
          On appeal to this Court, Baird argues that: (1) he is entitled to
   additional damages under § 95-5-10(2) because the bankruptcy court clearly
   erred in refusing to find that Crosthwait acted “willful[ly] or at least in
   reckless disregard for [Baird’s] rights” in cutting down Baird’s timber; and
   (2) the bankruptcy court erred in denying his request to lift the stay so that
   Baird can collect the $112,262.79 judgment against Crosthwait.
                                    II.    Discussion
          This Court reviews “the decision of a district court sitting as an
   appellate court in a bankruptcy case by applying the same standards of review
   to the bankruptcy court’s findings of fact and conclusions of law as applied
   by the district court.” 1 “Acting as a ‘second review court,’” this Court
   reviews a bankruptcy court’s legal conclusions de novo and its findings of fact
   for clear error. 2 “If [an] appellant intends to urge on appeal that a
   finding . . . is unsupported by the evidence or is contrary to the evidence, the
   appellant must include in the record a transcript of all evidence relevant to
   that finding.” 3




          1
            Viegelahn v. Lopez (In re Lopez), 897 F.3d 663, 668 (5th Cir. 2018) (citations
          omitted).
          2
            Id. (citations omitted).
          3
            Fed. R. App. P. 10(2).




                                             3
Case: 19-60762           Document: 00515687518             Page: 4   Date Filed: 12/29/2020




                                                 No. 19-60762


            A. Enhanced Damages Under § 95-5-10(2)
            Mississippi law provides for enhanced damages for cutting timber on
   another’s property without the consent of the owner “[i]f the cutting down,
   deadening, destruction or taking away of a tree” is “done willfully, or in
   reckless disregard for the rights of the owner of such tree.” 4
            In this case, the district court concluded that the bankruptcy court
   correctly applied this legal standard, as the bankruptcy court concluded that
   “the Defendant did not willfully or recklessly cut the Plaintiff’s timber; thus,
   the Plaintiff is not entitled to enhanced damages under § 95-5-10(2).” The
   bankruptcy court specifically found that Crosthwait did not act willfully in
   cutting down Baird’s trees because Crosthwait “believed that he was having
   his own trees cut and had no knowledge that the property line had been
   crossed.” The bankruptcy court also found that Crosthwait “did not cut the
   timber with reckless disregard for [Baird]’s rights” because Crosthwait had
   intended for his agent to only cut his own trees. Because there was no trial
   transcript in the record, the district court determined that Baird was unable
   to demonstrate any “clear error” in the bankruptcy court’s findings of fact
   that would support a reversal of the bankruptcy court’s conclusion on this
   issue.
            On appeal, Baird argues that “Crosthwait deprived Baird of his
   property valued in thousands of dollars” which “was the sort of conduct the
   statute was designed to prohibit.” He repeatedly refers to aerial pictures of
   the land in question to support his argument that it would be “unreasonable
   to conclude that [Crosthwait] acted without intent, and without reckless
   disregard.” However, the bare photographs without explanation from trial
   testimony are not helpful to Baird. He then attempts to rely on additional


            4
                Miss. Code. Ann. § 95-5-10(2).




                                                  4
Case: 19-60762          Document: 00515687518             Page: 5      Date Filed: 12/29/2020




                                               No. 19-60762


   facts about alleged telephone conversations that we cannot verify without the
   trial transcript.
          We agree with the district court that the bankruptcy court applied the
   correct legal standard in concluding that Crosthwait’s actions demonstrated
   a lack of willfulness or reckless disregard for Baird’s rights. We also agree
   with the district court that because there is no trial transcript to consider,
   Baird is unable to demonstrate that the bankruptcy court’s findings of fact
   “were erroneous, much less ‘clearly’ in error.” The bankruptcy court and
   district court therefore did not err in concluding that Baird is not entitled to
   enhanced damages under § 95-5-10(2).
          B. Bankruptcy Stay
          “The bankruptcy court’s denial of a motion for modification of a stay
   is reviewed for abuse of discretion.” 5
          We agree with the district court that Baird “offers this Court no
   authority suggesting that it is authorized to disregard bankruptcy law and to
   reverse [the bankruptcy court]’s order refusing to lift the stay.” Baird fails to
   make any credible argument how the bankruptcy court and district court
   erred in denying his request to lift the stay.
          Accordingly, we AFFIRM the judgment of the district court
   affirming the bankruptcy court.




          5
              In re Mirant Corp., 440 F.3d 238, 245 (5th Cir. 2006).




                                                 5